
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.23


ALLEGIANT TRAVEL COMPANY
RESTRICTED STOCK
AGREEMENT


        This Restricted Stock Agreement (the "Agreement") is made as of the
16th day of October, 2009 ("Date of Grant") between Allegiant Travel Company, a
Nevada corporation (the "Company") and ANDREW C. LEVY ("Grantee").

        1.    RESTRICTED STOCK AWARDS.    

        A.    The Company hereby grants to Grantee a total of Twenty-Seven
Thousand Nine Hundred Twenty-Six (27,926) shares of the Company's Common Stock
(the "Restricted Stock") subject to the terms and conditions set forth below.

        B.    Grantee will receive a certificate identifying the number of
shares of common stock issued to the Grantee as Restricted Stock.

        C.    The Restricted Stock has been awarded as compensation to the
Grantee for services to be rendered over the vesting period provided for herein.

        D.    This Agreement sets forth the terms, conditions and restrictions
applicable to the Restricted Stock granted to Grantee.

        2.    RESTRICTIONS.    

        A.    The Restricted Stock has been awarded to the Grantee subject to
the transfer and forfeiture conditions set forth in Paragraph B below (the
"Restrictions") which shall lapse, if at all, as described in Section 3 below.
For purposes of this Award, the term Restricted Stock includes any additional
shares of stock granted to the Grantee with respect to any Restricted Stock
(e.g., shares issued upon a stock dividend or stock split) prior to the vesting
of the Restricted Stock.

        B.    Grantee may not directly or indirectly, by operation of law or
otherwise, voluntarily or involuntarily, sell, assign, pledge, encumber, charge
or otherwise transfer (a "transfer") any of the Restricted Stock prior to
vesting as provided in Section 3 below. Any transfer or attempted transfer prior
to such time shall be null and void and of no effect whatsoever.

        C.    If the Grantee's employment with the Company terminates prior to
the vesting of all Restricted Stock of the Grantee for any reason other than as
set forth in Section 3 below, then the Grantee shall forfeit all of the
Grantee's right, title and interest in and to the Restricted Stock not vested as
of the date of such termination and such Restricted Stock shall be reconveyed to
the Company as of the date of such termination without further consideration or
any act or action by the Grantee.

        D.    The Restrictions imposed under this Section 2 shall apply to all
shares of the Company's common stock or other securities issued with respect to
Restricted Stock hereunder in connection with any merger, reorganization,
consolidation, recapitalization, stock dividend or other change in corporate
structure affecting the common stock of the Company which occurs prior to the
vesting of the Restricted Stock.

        3.    EXPIRATION AND TERMINATION OF RESTRICTIONS.    The Restrictions
imposed under Section 2 above will expire and vesting of the Restricted Stock
shall be as follows:

        A.    On October 16, 2010, the Restrictions will expire with respect to
one-third (1/3) of the Restricted Stock of the Grantee not forfeited prior to
that date;

        B.    On October 16, 2011, the Restrictions will expire with respect to
an additional one-third (1/3) of the Restricted Stock of the Grantee not
forfeited prior to that date; and

--------------------------------------------------------------------------------



        C.    On October 16, 2012, the Restrictions will expire with respect to
the balance of the Restricted Stock of the Grantee not forfeited prior to that
date.

Notwithstanding anything herein to the contrary, the following special vesting
rules shall apply:

          (i)  All Restricted Stock of the Grantee shall become fully vested
upon the Grantee's death or total disability. Total disability shall be defined
as a physician certified disability which permanently or indefinitely renders
the Grantee unable to perform his usual duties for the Company.

         (ii)  All Restricted Stock of the Grantee shall become fully vested
upon the termination of Grantee's employment by the Company without "Cause" or
the termination of Grantee's employment with the Company by Employee for "Good
Reason" ("Cause" and "Good Reason" as defined in that certain Employment
Agreement between the Company and Grantee as of even date hereof).

        (iii)  In the event a Change of Control transaction is consummated as a
result of a definitive agreement entered into by the Company prior to
October 16, 2010, vesting of the Restricted Stock shall be accelerated to the
extent of a percentage equal to the number of full months between the date of
this grant and the date of execution of the definitive agreement for the Change
of Control transaction divided by 12. By way of amplification, the terms of the
preceding sentence shall apply if a definitive agreement for a Change of Control
transaction is entered into prior to October 16, 2010 and if the Change of
Control transaction contemplated by such definitive agreement is ultimately
closed, whether or not closed prior to October 16, 2010. By way of example, if
the definitive agreement for a Change of Control transaction is entered into as
of April 30, 2010, six (6) full months shall have passed since the grant date
and Employee shall be 6/12 (or 50%) vested in the Restricted Stock granted
hereunder. Upon any other Change of Control, any unvested Restricted Stock, to
the extent not previously forfeited, shall automatically vest.

        (iv)  For purposes of subparagraph (iii) above, a "Change of Control"
shall be deemed to have occurred if at any time after the date this Agreement is
signed: (w) by any method, transaction or series of related transactions, more
than 50% of the outstanding shares of Company or beneficial ownership thereof
are acquired within a period of one year by a person or group (as defined in
Section 13(d) of the Securities Exchange Act of 1934) other than the members of
Company's Board of Directors, those persons who were more than 5% owners of the
Company prior to the date of this Agreement, employees of the Company and any of
their immediate family members and affiliates; (x) there is a merger or
consolidation of the Company in which the Company is not the continuing or
surviving entity or in which the stockholders of the Company immediately before
such transaction do not own in the aggregate at least 50% of the outstanding
voting shares of the continuing or surviving entity immediately after such
transaction; (y) there is a merger or consolidation of the Company pursuant to
which the Company's shares are converted into cash, securities or other
property; or (z) the Company sells, leases or exchanges all or substantially all
of its assets or the Company's stockholders approve the liquidation or
dissolution of the Company

        4.    ADJUSTMENTS.    If the number of outstanding shares of common
stock of the Company is changed as a result of a stock dividend, stock split or
the like without additional consideration to the Company, the number of shares
of Restricted Stock under this Agreement shall be adjusted to correspond to the
change in the outstanding shares of the Company's common stock.

2

--------------------------------------------------------------------------------



        5.    VOTING AND DIVIDENDS.    Subject to the restrictions contained in
Section 2 hereof, the Grantee shall have all rights of a stockholder of the
Company with respect to the Grantee's Restricted Stock, including the right to
vote the shares of the Grantee's Restricted Stock and the right to receive any
cash or stock dividends, including dividends of stock of a company other than
the Company. Stock dividends issued with respect to the Grantee's Restricted
Stock shall be treated as additional shares of the Grantee's Restricted Stock
(even if they are shares of a company other than the Company) that are subject
to the same restrictions and other terms and conditions that apply to the shares
with respect to which such dividends are issued. If a dividend is paid in other
property, the Grantee will be credited with the amount of property which would
have been received had the Grantee owned a number of shares of common stock
equal to the number of shares of Restricted Stock credited to his or her
account. The property so credited will be subject to the same restrictions and
other terms and conditions applicable to the Restricted Stock under this
Agreement and will be disbursed to the Grantee in kind simultaneously with the
Restricted Stock to which such property relates.

        6.    DELIVERY OF SHARES.    The shares of Restricted Stock of the
Grantee will be issued in the name of the Grantee as Restricted Stock and will
be held by the Company prior to vesting in certificated or uncertificated form.
If a certificate for Restricted Stock is issued prior to vesting, such
certificate shall be registered in the name of the Grantee and shall bear a
legend in substantially the following form:

"This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Agreement dated October 16, 2009, between the
registered owner of the shares represented hereby and Allegiant Travel Company.
Release from such terms and conditions shall be made only in accordance with the
provisions of such Agreement, copies of which are on file in the office of
Allegiant Travel Company."

        Upon request from the Company, the Grantee shall deposit with the
Company a stock power, or powers, executed in blank and sufficient to reconvey
the Restricted Stock to the Company upon any forfeiture of the Restricted Stock
(or a portion thereof), in accordance with the provisions of this Agreement.
Upon vesting of any Restricted Stock, any stock certificates and stock powers
relating to such vested Restricted Stock shall be released to the Grantee upon
request.

        7.    WITHHOLDING TAXES.    The Company is entitled to withhold an
amount equal to the Company's required minimum statutory withholding taxes for
the respective tax jurisdiction attributable to any share of common stock or
property deliverable in connection with the Restricted Stock. Grantee may
satisfy any withholding obligation in whole or in part by electing to have the
Company retain shares of the Restricted Stock having a Fair Market Value on the
date of vesting equal to the minimum amount to be withheld. Fair Market Value
for this purpose shall be the closing price for a share of the Company's common
stock on the last trading day before the date of vesting.

        8.    OTHER RIGHTS.    The grant of Restricted Stock does not confer
upon Grantee any right to continue in the employ of the Company and does not
interfere with the right of the Company to terminate Grantee's employment at any
time.

        9.    NOTICES.    Any written notice under this Agreement shall be
deemed given on the date that is three business days after it is sent by
registered or certified mail, postage prepaid, addressed either to the Grantee
at his or her address as indicated in the Company's employment records or to the
Company at its principal office. Any notice may be sent using any other means
(including personal delivery, expedited courier, messenger service, telecopy,
ordinary mail or electronic mail) but no such notice shall be deemed to have
been duly given unless and until it is actually received by the intended
recipient.

3

--------------------------------------------------------------------------------



        10.    NONTRANSFERABILITY.    This Agreement and all rights hereunder
are nontransferable and nonassignable by the Grantee, other than by the last
will and testament of Grantee or the laws of descent and distribution, unless
the Company consents thereto in writing. Any transfer or attempted transfer
except pursuant to the preceding sentence shall be null and void and of no
effect whatsoever.

        11.    SECTION 83(b) ELECTION.    Grantee may make an election to be
taxed upon the grant of his or her Restricted Stock under Section 83(b) of the
Internal Revenue Code of 1986, as amended. To effect such election, the Grantee
must file an appropriate election with the Internal Revenue Service within
thirty (30) days after the grant of the Restricted Stock and otherwise in
accordance with the applicable Treasury Regulations.

        12.    AMENDMENT.    This Agreement may not be amended except by a
writing signed by the Company and Grantee.

        13.    HEIRS AND SUCCESSORS.    Subject to Section 10 above, this
Agreement and all terms and conditions hereof shall be binding upon the Company
and its successors and assigns, and upon the Grantee and their heirs, legatees
and legal representatives.

        14.    INTERPRETATION.    Any issues of interpretation of any provision
of this Agreement shall be resolved by the Compensation Committee of the Board
of Directors of the Company.

        15.    SEVERABILITY.    The provisions of this Agreement, and of each
separate section and subsection, are severable, and if any one or more
provisions may be determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions, and any unenforceable provisions to the
extent enforceable, shall nevertheless be binding and enforceable.

        16.    GOVERNING LAW.    All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by and construed
according to the internal law and not the law of conflicts of the State of
Nevada.

        17.    WAIVER.    The failure of the Company to enforce at any time any
provision of this Agreement shall in no way be construed to be a waiver of such
provision or any other provision hereof.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has executed this Agreement as of day
and year first above written.

    ALLEGIANT TRAVEL COMPANY
 
 
By:
 
 


--------------------------------------------------------------------------------


 
 
Its:
 
  


--------------------------------------------------------------------------------

        The undersigned Grantee hereby accepts, and agrees to, all terms and
provisions of the foregoing Award.

 
   
   
  


--------------------------------------------------------------------------------

    Name: ANDREW C. LEVY    
Address:
 
508 Royalton Drive
Las Vegas, Nevada 89144
 
 

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.23



ALLEGIANT TRAVEL COMPANY RESTRICTED STOCK AGREEMENT
